Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-13, 17, 18, 20, 22, 24, 26, 27, 29 and 37 of A. Yacovan et al., US 16/487,646 (Feb. 16, 2018) are pending.  Claims 20, 22, 24, 26, and 27 to the non-elected inventions of Groups II to IV stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3-13, 17, 18, 29, and 37 are under examination.  Claims 1, 2-13, 17, 29, and 37 stand rejected.  Claims 18 is objectionable.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-13, 17, 18 and 29, without traverse in the Reply to Restriction Requirement filed on October 1, 2020.  New claim 37 is hereby added to the invention of Group (I).  Claims 20, 22, 24, 26, 27 to the non-elected inventions of Groups II to IV are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to rejoinder as set forth in the Restriction.  In view of the foregoing, the Examiner’s restriction/election requirement maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the following species of formulae I and II


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


and toluene as a solvent, dimethyl sulfate as alkylating agent, and sodium methoxide as a base, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
is maintained as provisional, and no claims are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Claim Objections

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections 35 U.S.C. 112(b)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Indefinite Claim Term -- “non-polar solvent”

Rejection of claims 1, 3-7, 9-13, and 17 pursuant to 35 U.S.C. 112, as indefinite because the scope of term “non-polar solvent” (as recited in claim 1) cannot be ascertained by one of skill in the art is maintained for the reasons given in the previous Office action.  The term “non-polar solvent” is considered to be a term of degree that cannot be ascertained by one of ordinary skill in the art when reading the disclosure for the following reasons.  MPEP § 2173.05.  

While the term “non-polar solvent” is commonly used in the art, there is no precise delineation between polar and non-polar solvents that is consistently used in the art nor is there sufficient guidance set forth in the instant specification such that one of skill in the art can determine whether a particular solvent is “non-polar”.  

Applicant’s Argument

Applicant argues that terms of degree are not inherently indefinite, citing Interval Licensing v. AOL, 766 F.3d 1364, 1370 (Fed. Cir. 2014) (claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention).  Applicant further argues that ‘non-polar’ is a commonly used term in the art to describe solvents. Applicant notes that the instant specification provides examples of non-polar solvents, such as, toluene, tetrahydrofuran, cyclohexane, xlyene, benzene, methyl ethyl ketone and methyl isobutyl ketone (MIBK) are described as non-polar solvents. Applicant further argues that person having ordinary skill in the art would understand that the polarity of a solvent may change based on reaction conditions, such as temperature and pressure. Applicant concludes that based on a given set of reaction conditions, a person of ordinary skill would be able to determine whether a given solvent is a "non-polar solvent" as recited in the instant claims, especially in view of the specification.  

This argument is not considered persuasive for the following reasons.  It is agreed that the term “non polar solvent” is commonly used in the art.  However, whether a term is commonly used is not dispositive as to whether the term, when read within the context of the claim and in view of specification, is clear.  MPEP § 2173.05(b).  If the specification does not provide some standard for measuring that degree, a determination is made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).   MPEP § 2175.05(b).  The instant specification, while providing examples of non-polar solvents, does not provide some standard for determining whether a solvent is polar or non-polar.  As discussed in the previous Office action, a parameter frequently used to assess the polarity of a solvent is the dielectric constant [Symbol font/0x65]r which ‘measures the ability of a material to reduce electric force between two charges separated in space’, which are measured relative to vacuum (defined as 1.0).  Anderson at pages, 82, 86-87 (Table 4).  However, neither Anderson nor the art of record gives a cutoff point regarding 

Also as discussed in the previous Office action, the instant specification provides conflicting information regarding solvent polarity.  For example, the instant specification indicates that tetrahydrofuran may be a polar solvent in one embodiment or a non-polar solvent in another embodiment.  Specification at page 25, lines 25-26 and lines 34-35.  In another conflicting example, the instant specification gives methyl tert-butyl ether (MTBE) as an example of a “polar solvent” (specification at page 33, lines 18-20); however according to Anderson, the dielectric constant of MTBE is 4.5, which is lower than the dielectric constant of MIBK (reported by Anderson as 13.1), yet MIBK is listed in the instant specification as an example of a “non-polar solvent”.  Specification at page 31, lines 10-12.  Applicant’s argument in this regard, i.e., that person having ordinary skill in the art would understand that the polarity of a solvent may change based on reaction conditions, such as temperature and pressure, is not considered persuasive.1  This is contrary to the art of record, which teaches that polarity is an intrinsic solvent property.  See e.g., Anderson at page 82 (last paragraph).  In any case, even assuming that solvent polarity changes under reaction conditions, the instant specification still provides no standard for determining whether a solvent is “non-polar” within the context of the claim.  

In view of the foregoing, the instant claim term “non-polar solvent” is considered to be a term of degree that cannot be ascertained by one of ordinary skill in the art when reading the disclosure for the following reasons.  MPEP § 2173.05.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

The Instant Claims

Independent claim 1 is directed to a process for preparing the compound of the formula (II), comprising reacting a compound of formula (I) in a non-polar solvent, in the presence of an alkylating agent and a base, as summarized below. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

“wherein the alkylation reaction is conducted in the same pot and in the same non-polar solvent as the reaction that prepared the compound of formula (I)”.

Withdrawal of § 102 Rejection over J. Benbow, US 2010/0063063 (2010) (“Benbow”)

Rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1)/(2) as being clearly anticipated by J. Benbow, US 2010/0063063 (2010) (“Benbow”) is withdrawn for the following reasons.  As discussed in the previous Office action, Benbow discloses the synthesis of compound I-29c as summarized below.  Benbow at page 30, [0231]-[0234].   


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




The resulting mixture was cooled to give afford (I-29b) as a solution, which was used in the next step directly without further purification

. . .

To a solution of crude intermediate (I-29b) (400 mL THF solution, 0.131 mol) was added methyl iodide (12.44 g, 0.087 mol) and n-butyl lithium (42 mL, 0.105 mol) dropwise at -78°C under nitrogen.

Benbow at page 30, [0232]-[0234].  Thus, Benbow teaches the “same non-polar solvent” (i.e., THF) was used to both prepare I-29b and to further alkylate I-29b to give I-29c, as instantly claimed.  

Applicant’s argument that Benbow does not disclose an alkylation reaction conducted in the same pot as the reaction that prepared the compound of formula (I) is considered persuasive for the following reasons. Respecting use of the “same pot” as instantly claimed, this seems to naturally flow from Benbow’s experimental procedure reproduced above.  However, Benbow does not explicitly state that the “same pot” was used in both the synthesis of I-29b and I-29c.  For example, Benbow might have poured the crude I-29b into another reaction vessel for conversion to I-29c.  As such, Benbow does not meet the standard required for inherently teaching that the “same pot” was used in both reactions.  MPEP § 2112 (“[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art”).  As such, Benbow does not disclose the following claim 1 limitation of “wherein the alkylation reaction is conducted in the same pot . . .  as the reaction that 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Benbow, US 2010/0063063 (2010) (“Benbow”).  

Rejection of claims 5-8, 10-13, 17, 29 and 37 under AIA  35 U.S.C. 103 as being unpatentable over J. Benbow, US 2010/0063063 (2010) (“Benbow”); S. Deprèle et al., Journal of Organic Chemistry, 6745-6755 (2001) (“Deprèle”); L. Garvara et al., 53 Tetrahedron Letters, 5000-5003 (2012) (“Garvara”); S. Deprele, Phosphorus-Carbon Bond Formation New Methodologies for Hydrophosphinylation Reactions (Doctoral Thesis, 2004) (“Deprele Thesis”); J. Montchamp et al., Journal of Organometallic Chemistry, 154-163 (2002) (“Montchamp”); and/or N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT 53-80, (2000) (“Anderson”) is maintained for the reasons given in the previous Office action.  


THE PRIOR ART

J. Benbow, US 2010/0063063 (2010) (“Benbow”)

As discussed above, Benbow discloses the synthesis of compound I-29c as summarized below.  Benbow at page 30, [0231]-[0234].   


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The foregoing Benbow synthetic procedure of I-29b to I-29c meets each and every limitation of instant claims 1, 3 and 4, wherein butyl lithium is a base, tetrahydrofuran is a non-polar solvent (see specification at page 25, lines 25-26) and methyl iodide is the alkylating agent.  However, with respect to the instant claim 1 limitation of “wherein the alkylation reaction is conducted in the same pot and in the same non-polar solvent as the reaction that prepared the compound of formula (I)”, Benbow teaches the following:

The resulting mixture was cooled to give afford (I-29b) as a solution, which was used in the next step directly without further purification

. . .

To a solution of crude intermediate (I-29b) (400 mL THF solution, 0.131 mol) was added methyl iodide (12.44 g, 0.087 mol) and n-butyl lithium (42 mL, 0.105 mol) dropwise at -78°C under nitrogen.

Benbow at page 30, [0232]-[0234].  Thus, Benbow teaches the “same non-polar solvent” (i.e., THF) was used to both prepare I-29b and to further alkylate I-29b to give I-29c, as instantly claimed.  

Differences between Benbow and Instant Claims 1, 3 and 4

As discussed above, Benbow does not explicitly state that that the “same pot” was used in both the synthesis of I-29b and I-29c as instantly claimed.  This is the only difference between instant claims 1, 3 and 4 and Benbow.  

Differences between Benbow and Instant Claims 5 and Benbow

Benbow does not disclose the following underlined claim 5 recitations:

(a) reacting hypophosphorous acid with a C1-C6 alkyl or benzyl alcohol in the presence of an acid under dehydrating conditions to give the compound of the formula (I), wherein R is C1-C6 alkyl or benzyl; and (b) reacting the compound of formula (I) obtained in step (a) with an alkylating agent in the presence of a base, wherein each step is carried out in the same pot in a non-polar solvent, and wherein the product of step (a) is neither purified nor isolated prior to step (b)

S. Deprèle et al., Journal of Organic Chemistry, 6745-6755 (2001) (“Deprèle”)

Deprèle teaches a practical approach to monosubstituted phosphinic acid (alkylphosphonous acid) derivatives from hypophosphite salts or esters.  Deprèle at Abstract.  As part of the study, Deprèle teaches that there are two major methods to prepare alkyl hypophosphites, one being esterification of H3PO2 (hypophosphorous acid) with an alcohol with azeotropic removal of water (Dean-Stark trap).  Deprèle at page 6751, col. 1.  In this regard, Deprèle teaches that butyl hypophosphite was thus prepared by directly refluxing a mixture of a commercial aqueous solution of hypophosphorous acid and butanol (2 equiv) in cyclohexane for 4-6 h in a Dean-Stark apparatus under N2.  Deprèle at page 6572 cols. 1-2; see also, page 6574, col. 2 (under heading “(2) Butyl Esters”).  




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Deprèle teaches that the butyl hypophosphite is used in the same pot in a subsequent reaction without further purification.  Deprèle at page 6574, col. 2 (under heading “(2) Butyl Esters”).  

Deprèle’s synthesis of butyl hypophosphite supplements Benbow above because it discloses the following underlined claim 5 recitations that were not taught by Benbow:

(a) reacting hypophosphorous acid with a C1-C6 alkyl or benzyl alcohol in the presence of an acid under dehydrating conditions to give the compound of the formula (I), wherein R is C1-C6 alkyl or benzyl; and (b) reacting the compound of formula (I) obtained in step (a) with an alkylating agent in the presence of a base, wherein each step is carried out in the same pot in a non-polar solvent, and wherein the product of step (a) is neither purified nor isolated prior to step (b)


L. Garvara et al., 53 Tetrahedron Letters, 5000-5003 (2012) (“Garvara”)

Garvara teaches fairly teaches the following reaction.  See Gavara at page 5001, Table 1, Footnote a.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above Gavara synthetic procedure is cited here respecting instant claim 8 because it is similar to Deprèle above but employs toluene as the solvent rather than cyclohexane.  

S. Deprele, Phosphorus-Carbon Bond Formation New Methodologies for Hydrophosphinylation Reactions (Doctoral Thesis, 2004) (“Deprele Thesis”)

Butyl hypophosphite was generated by esterification of hypophosphorous acid with butanol, under azeotropic water removal (Dean-Stark) following Nifant’ev methodology.  As expected, temperature and reaction time have to be controlled in order to avoid decomposition since the hypophosphite ester can disproportionate over time.  Concentration and number of equivalents of alcohol are also important factors in the reaction. Cyclohexane was selected as solvent to replace toxic benzene while maintaining the same reaction temperature and azeotropic conditions. Deprele Thesis at pages 107-108.  

Butyl hypophosphite was then prepared by direct reflux of the commercially available aqueous H3PO2 solution and butanol in cyclohexane for 4-6 hours in a Dean-Stark apparatus under nitrogen. Under these conditions, esterification yields were found to range from 80 to 90 %, the remaining balance being unreactive hypophosphorous acid.  After being cooled to room temperature, the crude mixture was used, as is. Deprele 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Deprele Thesis is cited here for the teaching that excess H3PO2 is employed in the reaction.  

J. Montchamp et al., Journal of Organometallic Chemistry, 154-163 (2002) (“Montchamp”)

Montchamp teaches that Hypophosphite esters (alkyl phosphinates, ROP-(O)H2) are highly sensitive to moisture, air, or heat, and have a propensity for disproportionation and decomposition, and therefore, the preparation and handling of hypophosphite esters require great care.  Montchamp at page 154, col. 1.  Montchamp is cited here as providing motivation for the instant claim 5 step of “wherein each step is carried out in the same pot in a non-polar solvent, and wherein the product of step (a) is neither purified nor isolated prior to step (b)”, in view of the sensitive nature of the alkyl phosphinates.  


N.G. Anderson, Practical Process & Research Development 53-80, (2000) (“Anderson”)

Dimethyl sulfate and methyl iodide are well-known methylating agents.  MPEP § 2144.03.  At Table 3.4, Anderson specifically discloses methyl iodide, dimethyl sulfate, and dimethyl carbonate as equivalent methylating agents.  Anderson at page 60.  

Anderson further teaches the equivalency of lithium diisopropyl amide salts and butyl lithium as bases.  Anderson at page 61, Table 3.5.  

Instant Claims 1, 3 and 4 Are Obvious Over the Benbow

As discussed above, the only difference between instant claims 1, 3 and 4 is that Benbow does not explicitly state that that the “same pot” was used in both the synthesis of I-29b and I-29c as instantly claimed.  However, while Benbow does not explicitly state that the same pot was used in both the synthesis of I-29b and I-29c, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to use Benbow’s reaction mixture comprising THF and I-29b in the “same pot” in the next step for synthesis of I-29c, thereby arriving at each and every limitation of instant claims 1, 3 and 4.  One of ordinary skill in the art would be motivated to use the “same pot” to optimize reaction efficiency, for example, avoiding transfer losses likely to occur upon transferring the reaction mixture to a separate reaction vessel.  In fact, the only reasonable course for one of ordinary skill in the art practicing Benbow is to perform the synthesis of I-29c in the same pot that I-29b was prepared because Benbow specifically states that “[t]he resulting mixture was cooled to give afford (I-29b) as a solution, which was used in the next step directly without further purification”; that is, there is no reason to use a different reaction pot.  


Instant Claims 5-8, 10-13, 17, 29, and 37 Are Obvious Over the Cited Art

Instant Claims 5-8, 10, 13 and 17, 29, and 37

Instant claims 5-8, 10, 13, 17, 29, and 37 are obvious pursuant to § 103 because one of ordinary skill in the art is motivated to combine Benbow with either of Deprèle, Garvara or Deprele Thesis so as to substitute the reaction of anilinium hypophosphite with tetrabutylorthosilicate to provide butyl hypophosphite (I-29b) (i.e., substitute the portion of the reaction scheme below that is outlined by a rectangle),


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


with any of the Deprèle, Gavara, or Deprele Thesis syntheses of butyl hypophosphite according to the following schemes:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


so as to arrive at the inventions of instant claims 5-8, 10, 13, 17, 29, and 37, wherein the acid is H3PO2.  The H3PO2 is considered aqueous as water is produced during the reaction.  Further, one of ordinary skill in the art would be motivated to employ an aqueous solution of H3PO2 because it is sold commercially in aqueous form.  Deprèle at page 6751, col. 2.  One of ordinary skill in the art would be motivated to perform the instant claim 5 or 29 limitation of “wherein each step is carried out in the same pot in a non-polar solvent, and wherein the product of step (a) is neither purified nor isolated prior to step (b)”, in view of Deprèle’s teaching of a one-pot procedure without purification and/or or Montchamp’s teaching of the sensitive nature of the alkyl phosphinates.  The rational supporting the instant § 103 rejection is simple substitution of one known element for another (equivalent methods to synthesize butyl hypophosphite) to obtain predictable results or an obvious to try rational – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP § 2143(I).  Respecting new claim 37, the recited solvents overlap with those disclosed in the cited references (e.g. THF, cyclohexane, and toluene).  


Instant Claims 11 and 12.  

Instant claim 11 recites dimethyl sulfate as the methylating agent.  Instant claim 11 is obvious pursuant to § 103 as above in further view of Anderson as one of ordinary skill in the art would be motivated with a reasonable likelihood of success to substitute methyl iodide as disclosed in Benbow with dimethyl sulfate as disclosed by Anderson.  At Table 3.4, Anderson specifically discloses methyl iodide and dimethyl sulfate as equivalent methylating agents.  Anderson at page 60.  

Instant claim 12 recites specific bases for use in the reaction.  Instant claim 12 is obvious pursuant to § 103 as above in further view of Anderson as one of ordinary skill in the art would be motivated with a reasonable likelihood of success to substitute butyl lithium as disclosed in Benbow with a lithium diisopropylamide salt (e.g., lithium diisopropylamide (LDA)) as disclosed by Anderson.  At Table 3.5, Anderson specifically discloses the equivalency of lithium diisopropyl amide salts and butyl lithium as bases.  Anderson at page 61, Table 3.5.  

The rational supporting the instant § 103 rejections is simple substitution of one known element for another to obtain predictable results or an obvious to try rational – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP § 2143(I).  

Applicant’s Argument

Applicant argues that cited art does not teach or suggest that the esterification reaction be performed in the “same pot” as the alkylation reaction.  This argument is not considered persuasive for the following reasons.  As stated in the previous Office action, one of ordinary skill in the art would be motivated to perform the instant claim 5 limitation of “wherein each step is carried out in the same pot in a non-polar solvent, and wherein the product of step (a) is neither purified nor isolated prior to step (b)”, in view of Deprèle’s teaching of a one-pot procedure without purification and/or or Montchamp’s teaching of 

Applicant further argues that the claimed process produces unexpected results: (1) the claimed process requires less demanding reaction conditions, that is, the alkylation reaction of the claimed process may be conducted at a temperature between -5 to 0°C, whereas in Benbow, methyl iodide and n-butyl lithium were added at -78°C; and (2) the claimed process also generates a higher yield (the specification teaches an isolated yield of MPE=40% whereas in Benbow, the residue was purified by chromatography on silica to afford (I-29c) (4.3g, 24%) as an oil").  

Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  MPEP § 716.02.  Furthermore, the burden is on Applicant to demonstrate unexpected results.  MPEP § 716.02(II).  And a comparison must be made of the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  MPEP § 716.02.  Applicant’s argument of unexpected results is not considered persuasive because the yield/reaction conditions of the specification cited by Applicant as providing unexpected results are based upon specific reagents and conditions that are not recited as limitations in the instant claims.  That is, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  Stated differently, the specification yield for one particular compound with specifically recited reagents and conditions is not commensurate with the instant claim scope directed to Markush genera and generically recited reactants/reagents.  

This argument is also not considered persuasive because Applicant has not compared the claimed subject matter with the closest prior art.  MPEP § 716.02(e).  That is, Benbow’s esterification provides I-29b by reaction of anilinium hypophosphite with tetrabutyl orthosilicate leading to the reported 24% yield.  However, the reference combination cited in the § 103 rejection, substitutes this Benbow anilinium hypophosphite/tetrabutylorthosilicate esterification with any of the Deprèle, Gavara, or Deprele esterification procedures, which report generally good to high yields for this esterification.  Applicant has not provided a comparison between the instantly claimed process and the prior art process based on the Deprèle, Gavara, or Deprele esterification in combination with the Benbow alkylation.  

Subject Matter Free of the Art of Record

Instant claims 9 and 18 are considered free of the art of record.  The art of record does not teach or suggest the use of sulfuric acid in the claimed process.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has cited no evidentiary basis in support of this statement.  MPEP 2145(I) (Attorney argument is not evidence).